Citation Nr: 0621955	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  96-05 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted from June 16, 1991, for 
residuals of a left knee Baker's cyst?  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran performed active duty for training from September 
1981 to May 1982, and active service from November 1990 to 
June 1991.  He retired from the National Guard in December 
2001.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, at which time, the appeal was 
remanded for further procedural development.  The procedural 
history of this appeal can be found in that Board remand as 
well as the earlier January 2003 Board decision.


FINDINGS OF FACT

1.  Since June 16, 1991, the preponderance of the evidence is 
against showing that residuals of a left knee Baker's cyst 
are manifested by ankylosis; by more than slight subluxation 
or lateral instability; by frequent episodes of locking, 
pain, and effusion; by flexion limited to 30 degrees, or by 
extension limited to 15 degrees even taking into account 
complaints of pain.

2.  Residuals of a left knee Baker's cyst are not objectively 
manifested by frequent periods of hospitalization or a marked 
interference with employment.


CONCLUSION OF LAW

Since June 16, 1991, the veteran has not met the criteria for 
a higher evaluation for residuals of a left knee Baker's 
cyst.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5260, 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a January 1996 
supplemental statement of the case and May 2004 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the February 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim, and any 
questions as to the appropriate effective date to be assigned 
are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the March 1992 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded several 
VA examinations, all available pertinent records have been 
obtained from identified providers, and there is no pertinent 
evidence which is not currently part of the claim files.  

The Board acknowledges that the record does not include 
additional reserve component medical records, records from 
the Salisbury VA Medical Center, nor medical records 
generated in connection with the veteran's disability award.  
However, the Salisbury VA Medical Center in August 2001 and 
the National Guard in June 2002 notified VA that they did not 
have any other records of the veteran.  Further, the veteran 
notified the January 2006 VA examiner that he was awarded 
disability secondary to Parkinson's, neither the veteran nor 
his representative have ever claimed that these records are 
relevant to the current appeal, and in June 2002 he notified 
VA that he had no new evidence to file in support of his 
claim.  Accordingly, adjudication of his claim may go forward 
without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.  



The Claim

The veteran contends that residuals of a left knee Baker's 
cyst include increased adverse symptomatology that warrants 
the assignment of an increased rating.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A March 1992 rating decision granted service connection for 
residuals of a left knee Baker's cyst and rated it as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective from June 16, 1991.  A December 1994 rating 
decision granted a 10 percent rating also under Diagnostic 
Code 5257, effective from June 16, 1991.  In subsequent 
rating decisions, in the statement of the case, and/or in the 
supplemental statements of the case VA conceded that the left 
knee disorder was ratable under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5260, and 5261.

Under Diagnostic Code 5256, ankylosis of the knee is rated as 
30 percent disabling if at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability, is rated as 20 
percent disabling when moderate.  Id.

Under Diagnostic Code 5258, a dislocated semi-lunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint is rated as 20 percent disabling.  
Id.

Under Diagnostic Code 5260, if flexion of the knee is limited 
to 45 degrees a 10 percent rating is in order.  If flexion of 
the knee is limited to 30 degrees a 20 percent rating is in 
order.  Id.  

Under Diagnostic Code 5261, if extension of the knee is 
limited to 10 degrees a 10 percent rating is in order.  If 
extension of the knee is limited to 15 degrees a 20 percent 
rating is in order.  Id.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of a loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. 

The VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 
(2004).  The basis for the opinion was a finding that a 
limitation in planes of movement were each compensable.  Id.

As to Diagnostic Code 5256, the veteran's claim files, 
including the results from six VA examinations and treatment 
records before and after March 1997 left knee partial medial 
meniscectomy and debridement, do not contain a diagnosis of 
left knee ankylosis.  Ankylosis is defined as the immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  In the absence of ankylosis, the Board may not rate 
his service-connected left knee disability as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a 
higher evaluation is not warranted for the veteran's service-
connected left knee disorder under Diagnostic Code 5256.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson.

As to Diagnostic Code 5257, the claim files do not show any 
evidence of moderate recurrent subluxation or lateral 
instability.  In fact, at the November 1994 and September 
2002 VA examinations the left knee was characterized as 
stable, and at the July 1997 VA examination it was opined 
that left knee ligaments were intact.  Finally, an August 
1996 VA treatment record and a January 2006 VA examination 
report included the opinion that there was no left knee 
instability.  Consequently, a higher evaluation is not 
warranted under Diagnostic Code 5257.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson.

As to Diagnostic Code 5258, the November 1994 VA examiner 
noted 1 plus effusion and tenderness to deep palpation, the 
October 1991 and November 1994 VA examiners noted slight 
fullness, and the October 1996 VA examiner noted tenderness, 
swelling, and discomfort.  However, the post-surgery VA 
examinations held in July 1997, September 2002, and January 
2006 were negative for similar problems.  Most notably, when 
taken as a whole the veteran's pattern of treatment is 
against finding that he has had frequent episodes of locking, 
pain, and effusion into the joint.  Consequently, the 
preponderance of the evidence is against a higher evaluation 
under Diagnostic Code 5258.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

As to Diagnostic Codes 5260 and 5261, VA treatment records 
noted left knee range of motion as good in September 1991, as 
full in August 1996, as 0 to 70 degrees in March 1997, and 0 
to 100 degrees in May 1997.  Prior to the March 1997 left 
knee surgery, an October 1991 VA examiner characterized left 
knee motion as normal, the November 1994 VA examiner 
characterized left knee motion as full, and the October 1996 
VA examiner opined that the left knee had no lost motion.  At 
the September 2002 study a VA examiner reported that left 
knee motion was 0 to 140 degrees.  Finally, the January 2006 
VA examiner opined that left knee lost from 5 to 10 degrees 
of full extension but had full flexion.  Full range of motion 
of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2005). 

Therefore, because left knee flexion was not limited to 30 
degrees, and extension was not limited to 15 degrees, a 
higher evaluation is not warranted under these Diagnostic 
Codes based on the objective clinical findings of loss of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson.

(Parenthetically, at a July 1997 VA examination range of 
motion of one knee was 0 to 140 degrees and the other knee 
was 0 to 135 degrees.  While it is impossible to tell which 
knee had which specific range of motion, even if the left 
knee's range of motion was the worst of the two, a higher 
evaluation is still not warranted under Diagnostic Codes 5260 
or 5261 based on the objective clinical findings of loss of 
motion.  38 C.F.R. § 4.71a.)

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional loss he experiences in 
his left knee equates to the criteria for a 20 percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, or 
separate compensable ratings under these same Diagnostic 
Codes.  

Specifically, while the veteran complained of pain in his 
left knee, while the November 1994 VA examiner noted 1+ 
effusion and tenderness to palpation, while the October 1991 
and November 1994 VA examiners noted fullness, while the 
October 1996 VA examiner noted tenderness, swelling, and 
discomfort; and while the September 2002 and January 2006 VA 
examiners noted crepitus, not one VA examiner noted objective 
evidence of functional loss, knee heat, weakened movement, 
excess fatigability, incoordination, or disuse atrophy.  
38 C.F.R. §§ 4.40, 4.45.  

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant loss of motion to warrant a 
higher evaluation under either Diagnostic Codes 5260 or 5261, 
or separate compensable ratings under these same Diagnostic 
Codes.  As reflected above, such is not present.  Therefore, 
even taking into account the veteran's loss due to pain, his 
adverse symptomatology does not equate to the criteria for 
either a higher or a separate evaluation under Diagnostic 
Code 5260 and/or Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

Based on the veteran's written statements to the RO, personal 
hearing testimony, and statements to VA examiners that 
residuals of a left knee Baker's cyst interferes with 
obtaining and/or maintaining employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1).  Although the 
veteran has described his pain as being so bad that he had to 
leave his job and he cannot obtain and maintain another job, 
the evidence does not objectively show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that residuals of a 
left knee Baker's cyst acting alone has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the RO was correct in finding that the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson.

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO, his statements 
to his physicians, and his personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's statements 
addressing the severity of the residuals of a left knee 
Baker's cyst are not probative evidence as to the issue on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.




ORDER

A higher evaluation for residuals of a left knee Baker's cyst 
is not warranted at any time since June 16, 1991.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


